Exhibit 10.1


EXECUTIVE SEVERANCE PROTECTION AGREEMENT


THIS AGREEMENT, dated October 25, 2016, is made by and between SWIFT
TRANSPORTATION COMPANY, a Delaware corporation (the “Company”), and [Insert
Name] (the “Executive”) (each, a “Party” and, collectively, the “Parties”).


WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management team to be in the best interests of the Company and its
stockholders;


WHEREAS, Executive is expected to continue to make a significant contribution to
the profitability, growth and financial strength of the Company; and


WHEREAS, the Company has determined that it is in the best interests of the
Company and its stockholders to provide for severance benefits in the event of
Executive’s termination of employment by the Company without “Cause” or by
Executive for “Good Reason” (as such terms are defined below).


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive hereby agree as follows:


1.    Defined Terms. For purposes of this Agreement, each capitalized term in
this Agreement is either defined in the section, exhibit or appendix in which it
first appears or in this Section 1. The following capitalized terms shall have
the definitions as set forth below:


(a)
“Board of Directors” shall mean the Board of Directors of the Company.



(b)    “Cause” shall mean the occurrence of any of the following events: (i)
Executive’s willful and continued failure to substantially perform his or her
duties with the Company or any subsidiary after written warnings identifying the
lack of substantial performance are delivered to Executive to identify the
manner in which the Company or the subsidiary believes that Executive has not
substantially performed his or her duties; (ii) Executive’s willful engaging in
illegal conduct while in the course and scope of Executive’s employment which is
materially injurious to the Company or any subsidiary; (iii) Executive’s
commission of a felony; (iv) Executive’s material breach of a fiduciary duty
owed to the Company or any subsidiary; (v) Executive’s intentional, unauthorized
disclosure to any person of confidential information or trade secrets of a
material nature relating to the business of the Company or any subsidiary; (vi)
Executive’s material breach of any employment agreement or any other agreement
entered into with the Company or any subsidiary; or (vii) Executive engaging in
any conduct while in the course and scope of Executive’s employment that
violates the Company’s or a subsidiary’s written rules, regulations, or policies
constituting grounds for discharge.


Executive’s employment may be terminated for Cause only by an affirmative vote
of not less than three-quarters of the independent members of the Board of
Directors and such determination shall be final, conclusive and binding on all
parties. Executive’s employment will not be terminated for Cause without (x)
written notice to Executive setting forth in reasonable detail the grounds for
Cause and (y) the opportunity to cure within thirty (30) days of such written
notice.


(c)    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.


(d)    “Effective Date” shall mean October 25, 2016.


1

--------------------------------------------------------------------------------

Exhibit 10.1


(e)    “Good Reason” shall mean, without Executive’s written consent, the
occurrence of any of the following events: (i) a material diminution of the
authorities, duties or responsibilities of Executive (other than temporarily
while Executive is physically or mentally incapacitated); provided, however,
that an event of Good Reason will not exist if Executive is offered a comparable
or greater position (i.e., a position with substantially equal or greater
organizational duties, authority, or responsibilities) with the Company or an
acquiring or successor company in connection with a merger, acquisition,
consolidation or similar corporate transaction or series of related
transactions, including where the Company becomes a subsidiary or part of a
successor entity, and Executive is not offered a position as a senior executive
of a public company, but rather as a comparable senior executive of a subsidiary
or division of an acquiring or successor company; (ii) a material reduction of
Executive’s then-current total compensation package; (iii) the Company requires
Executive to regularly perform his or her employment duties beyond a thirty (30)
land mile radius from Executive’s primary location at which Executive is
required to perform his or her duties on the Effective Date; (iv) the Company’s
breach of a material term of the Agreement; (v) a failure of any successor to
the Company to assume this Agreement; (vi) the Board of Directors (or a
committee thereof ) appoints Jerry Moyes as the sole principal executive officer
of the Company; or (vii) the Incumbent Directors cease for any reason to
constitute a majority of the members of the Board of Directors; provided,
however, that this subsection (vii) shall no longer apply if a majority of the
Incumbent Directors is replaced or eliminated in connection with a merger,
acquisition, consolidation or similar corporate transaction that is approved by
75% of the Incumbent Directors.


In each case, an event shall only be treated as Good Reason if Executive
provides written notice to the Company of the facts giving rise to a claim that
“Good Reason” exists, in reasonable detail, within 90 days of the occurrence of
such event, such event is not cured by the Company within 30 days after the
Company’s receipt of Executive’s written notice (“the thirty (30) day period”).
If the Company remedies the Good Reason event within the thirty (30) day
period, the Good Reason event (and Executive’s right to terminate employment
for Good Reason) shall cease to exist. If the Company does not remedy the Good
Reason event within the thirty (30) day period, and Executive does not terminate
employment within thirty (30) days following the expiration of the thirty
(30) day period, then that Good Reason event shall expire. 


(f)     “Incumbent Directors” shall mean (i) the directors who are members of
the Board of Directors on the Effective Date (excluding Jerry Moyes); (ii) any
new directors whose appointment or election to the Board of Directors or
nomination for election by the Company’s stockholders was approved by a vote of
at least 75% of the members of the Board of Directors on the Effective Date
(excluding Jerry Moyes); and (iii) any new directors whose appointment or
election to the Board of Directors was approved by at least 75% of the Board of
Directors on the Effective Date (excluding Jerry Moyes). A director who is
approved pursuant to clauses (ii) and (iii) above shall be deemed to be a member
of the Board of Directors on the Effective Date.


(g)    “Separation Date” shall mean, in the event of Executive’s termination of
employment, the date of receipt of a notice of termination or such later date
specified in the notice of termination. In no event shall the Separation Date
occur until Executive experiences a “separation from service” within the meaning
of Code Section 409A and the date on which such separation from service occurs.


2.    Term of Agreement. The term of this Agreement (the “Term”) shall commence
on October 25, 2016 and shall continue in effect through October 24, 2019;
provided, however, that


2

--------------------------------------------------------------------------------

Exhibit 10.1


commencing on October 25, 2019 and each October 25 thereafter, the Term shall
automatically be extended for an additional 12-month period unless, not later
than ninety (90) days prior to the expiration of the then current Term, the
Company or Executive shall have given written notice to the other Party not to
extend the Term.


3.    Accrued Obligations. Executive is entitled to receive the following
accrued obligations, which shall be paid no later than the next regularly
scheduled payroll date after the Separation Date: (i) base salary earned or
accrued but not yet paid through the Separation Date; (ii) unreimbursed business
expenses incurred prior to the Separation Date, subject to the terms of the
Company’s expense reimbursement policy; (iii) earned and accrued, but unused
paid time off and sick days; and (iv) vested amounts payable under the Company’s
benefit plans in accordance with the terms of such plans.
    
4.    Severance Payments Benefits.


(a)    Severance Benefit. Subject to the terms and conditions of this Agreement,
if Executive is terminated by the Company without Cause (other than due to death
or disability) or Executive terminates his or her employment for Good Reason,
Executive shall be entitled to the payments and benefits set forth below
(collectively the “Severance Benefits”). Executive shall also not be entitled to
Severance Benefits if Executive does not meet all of the requirements under
Sections 4(c), 5, 6, and 7 of this Agreement.
 
(i)    A cash severance payment, payable in substantially equal installments on
each regular salary payroll date for a period of [Insert time period] months
following the Separation Date, in an aggregate amount equal to [Insert multiple]
times the sum of Executive’s (x) annual rate of base salary in effect on the
Separation Date, plus (y) target bonus opportunity under the Company’s
short-term incentive plan (the “STIP”) for the fiscal year in which the
Separation Date occurs; provided, that any payments otherwise payable prior to
the first payroll date following the sixtieth (60th) day after the Separation
Date shall be deferred until, and paid in a lump sum upon, such payroll date.


(ii)    A bonus payable under the STIP (subject to proration as set forth
herein), only to the extent an incentive award would have been payable to
Executive under the terms of the STIP but for incurring a Separation Date
(“Bonus”). For purposes of calculating the Bonus, the incentive award to which
Executive otherwise would have been entitled to under the STIP shall be subject
to a fraction, the numerator of which shall be the number of full days on active
payroll during the applicable performance period (as defined in the STIP) and
the denominator of which shall be the number of full days in such performance
period. The Bonus, if any, will be paid to Executive at the same time that
Bonuses are otherwise payable to participants in the STIP generally.


(iii)    Executive will be entitled to receive a single sum payment (subject to
applicable tax withholdings) equal to (x) the difference between the monthly
premium pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) payable by Executive and Executive’s dependents (if applicable) as of
the Separation Date and the monthly premium payable by active employees for
similar coverage under the Company’s group medical and dental plans on the
Separation Date, multiplied by (y) eighteen (18). If Executive is not enrolled
for coverage under any of the Company’s group medical and dental plans on the
Separation Date, Executive will not receive any payment. The payment will be
made on the first payroll date following the sixtieth (60th) day after the
Separation Date. Executive is solely responsible for the timely election of
COBRA coverage and for making all COBRA premium payments.


3

--------------------------------------------------------------------------------

Exhibit 10.1


(iv)    Any outstanding, unvested stock options held by Executive on the
Separation Date that are scheduled to vest during the 12-month period following
the Separation Date will immediately vest and become exercisable as of the
Separation Date and will otherwise remain subject to the terms and conditions of
the applicable Company long-term incentive plan and governing award documents
(the “Equity Documents”); provided that any outstanding and vested stock options
will remain exercisable through the earlier of (A) the 12-month anniversary of
the Separation Date or (B) the expiration of the term of the stock options (as
applicable). All other outstanding, unvested stock options held by Executive on
the Separation Date will be cancelled without payment.


(v)    Any outstanding time-based restricted stock units held by Executive on
the Separation Date that are scheduled to vest during the 12-month period
following the Separation Date will immediately vest as of the Separation Date
and will otherwise remain subject to the terms and conditions of the Equity
Documents. All other outstanding, unvested time-based restricted stock units
will be cancelled without payment.


(vi)    Any outstanding performance-based restricted stock units held by
Executive on the Separation Date will remain outstanding and, to the extent the
applicable performance measures are achieved, Executive will receive a prorated
award based on the number of days that Executive was employed during the
performance period. The awards, if any, will otherwise remain subject to the
terms and conditions of the Equity Documents and will be paid at the same time
that such awards are payable to participants generally.


(b)    No Other Compensation or Benefits. Except as otherwise specifically
provided herein or as required pursuant to applicable law or under an applicable
Company benefit plan with respect to Executive’s vested benefits, Executive
shall not be entitled to any compensation or benefits or to participate in any
past, present or future employee benefit programs or arrangements of the Company
or its affiliates (including any compensation or benefits under any severance
plan, program or arrangement) on or after the Separation Date.
 
(c)    General Release and Waiver. The receipt of any Severance Benefits
pursuant to this Agreement is subject to Executive timely executing and not
revoking a general waiver and release of employment related claims in
substantially the form attached hereto as Annex A (the “General Release and
Waiver”), which is incorporated by reference under this Agreement, which must
become effective and irrevocable no later than the 60th day following the
Separation Date (the “Release Deadline”). If the General Waiver and Release does
not become effective and irrevocable by the Release Deadline, Executive will
forfeit any right to any severance payments or benefits pursuant to this
Agreement. In no event will any severance payments or benefits be paid or
provided until the Release actually becomes effective and irrevocable. The
General Release and Waiver may be altered by the Company from the form attached
as Annex A only in order to address changes in applicable law affecting its
terms.


5.    Protective Covenant Agreement. Executive acknowledges that this Agreement
provides for additional consideration beyond what the Company is otherwise
obligated to pay. In consideration of the opportunity for the Severance
Benefits, and other good and valuable consideration, Executive agrees to enter
into the Protective Covenant Agreement between the Company and Executive
attached hereto as Exhibit A and hereby incorporated into this Agreement. To the
extent that there is a conflict between the


4

--------------------------------------------------------------------------------

Exhibit 10.1


Protective Covenant Agreement and this Agreement, this Agreement shall control
but all other terms and provisions of the Protective Covenant Agreement shall
remain in full force and effect.


Nothing in this Agreement or in the Protective Covenant Agreement shall be
construed to limit any disclosure pursuant to applicable federal, state, or
local law or regulation or in response to a valid subpoena or order issued by a
court, tribunal, or governmental agency of competent jurisdiction. Before making
any such disclosure, however, Executive shall provide the Company with (i)
prompt written notice of such disclosure obligation, subpoena, or order in order
to allow the Company to seek a protective order or other remedy and (ii)
reasonable assistance in opposing such disclosure or seeking a protective order
or other limitations on disclosure.


6.    Cooperation. From and after the Separation Date, Executive agrees that
Executive shall assist the Company in the defense of any claims or potential
claims that may be made or threatened to be made against the Company in any
action, suit, or proceeding, whether civil, criminal, administrative,
investigative, or otherwise, that are not adverse to Executive (an “Action”),
and will assist the Company in the prosecution of any claims that may be made by
the Company in any Action, to the extent that such claims may relate to
Executive’s employment or the period of Executive’s employment by the Company.
Executive agrees, unless precluded by law, to inform the Company promptly, but
in no event later than within ten calendar days, if Executive is asked to
participate (or otherwise become involved) in any Action involving such claims
or potential claims. Executive also agrees, unless precluded by law, to inform
the Company promptly, but in no event later than ten calendar days, if Executive
is asked to assist in any investigation (whether governmental or otherwise) of
the Company or any of its affiliates to the extent that such investigation may
relate to Executive’s employment or the period of Executive’s employment by the
Company, regardless of whether a lawsuit has then been filed against the Company
with respect to such investigation. The Company shall reimburse Executive for
all of Executive’s reasonable out-of-pocket fees and expenses (including
reasonable attorney’s fees) associated with such assistance. Any reimbursement
that is taxable income to Executive shall be subject to applicable withholding
taxes. The Company agrees that after the Separation Date, Executive’s
obligations under this Section 6 shall not unreasonably interfere with any
employment or other remuneration for services in which Executive may be engaging
at such time.


7.    Mutual Non-Disparagement. Executive agrees not to make, or cause any other
person to make, any communication that is intended to criticize or disparage, or
has the effect of criticizing or disparaging, the Company or any of its
affiliates, agents or advisors (or any of its or their respective employees,
officers or directors). The Company shall instruct its executive officers and
directors to refrain from intentionally making any public communication outside
the ordinary course of such person’s business that is intended to criticize or
disparage, or has the effect of criticizing or disparaging, Executive. Nothing
set forth herein shall be interpreted to prohibit either party from responding
truthfully to incorrect public statements, making truthful statements when
required by law, subpoena or court order and/or from responding to any inquiry
by any regulatory or investigatory organization.


8.    Post-Termination Forfeiture of Severance Benefits. In the event that
Executive materially breaches any obligation under Sections 5, 6 or 7 of this
Agreement, including the Protective Covenant Agreement attached hereto as
Exhibit A, any obligations of the Company to pay or provide any of the severance
payments and benefits under this Agreement will immediately cease and Executive
will be required to reimburse the Company for the value of any severance
payments or benefits already received by Executive.


9.    Section 280G.




5

--------------------------------------------------------------------------------

Exhibit 10.1


(a)    In the event that part or all of the severance payments or benefits to be
paid or provided to Executive under this Agreement together with the aggregate
present value of payments, consideration, compensation and benefits under all
other plans, arrangements and agreements applicable to Executive, constitute
“excess parachute payments” under Code Section 280G(b) subject to an excise tax
under Code Section 4999 (collectively, the “Parachute Amount”) the amount of
excess parachute payments which would otherwise be payable to Executive or for
Executive’s benefit under this Agreement shall be reduced to the extent
necessary so that no amount of the Parachute Amount is subject to an excise tax
under Code Section 4999 (the “Reduced Amount”); provided that such amounts shall
not be so reduced if, without such reduction, Executive would be entitled to
receive and retain, on a net after tax basis (including, without limitation,
after any excise taxes payable under Code Section 4999), an amount of the
Parachute Amount which is greater than the amount, on a net after tax basis,
that Executive would be entitled to retain upon receipt of the Reduced Amount.


(b)    If the determination made pursuant to Section 9(a) results in a reduction
of the payments or benefits that would otherwise be paid to Executive except for
the application of Section 9(a), such reduction in payments due under this
Agreement shall be first applied to reduce any cash severance payments that
Executive would otherwise be entitled to receive hereunder and shall thereafter
be applied to reduce other payments and benefits in a manner that would not
result in subjecting Executive to additional taxation under Code Section 409A.
Within ten days following such determination, but not later than thirty (30)
days following the date of the event under Code Section 280G(b)(2)(A)(i), the
Company shall pay or distribute to Executive or for Executive’s benefit such
amounts as are then due to Executive under this Agreement and shall promptly pay
or distribute to Executive or for his benefit in the future such amounts as
become due to Executive under this Agreement.


10.    No Duty to Mitigate.   Executive will not be required to mitigate the
amount of any payment or benefit contemplated by this Agreement, nor will any
such payment or benefit be reduced by any earnings that Executive may receive
from any other source.


11.    Waiver. Any waiver, or failure to seek enforcement or remedy for any
breach or suspected breach, of any provision of this Agreement by the Company or
Executive in any instance shall not be deemed a waiver of such provision in the
future.


12.    Severability. If any provision(s) of this Agreement shall be found
invalid, illegal, or unenforceable, in whole or in part, then such provision(s)
shall be modified or restricted so as to effectuate as nearly as possible in a
valid and enforceable way the provisions hereof, or shall be deemed excised from
this Agreement, as the case may require, and this Agreement shall be construed
and enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated herein as so modified or restricted or as if such
provision(s) had not been originally incorporated herein, as the case may be.


13.    Governing Law. This Agreement shall be subject to, and construed in
accordance with, the laws of the State of Arizona. The Parties agree that any
action to enforce this Agreement or challenge the enforceability of this
Agreement must be commenced and litigated exclusively in the appropriate state
or federal court located in Phoenix, Arizona and the Parties agree and consent
to the personal jurisdiction of the federal and state courts of Arizona with
respect to any such action.


14.    Employment-at-Will. This Agreement does not constitute a contract of
employment, and Executive acknowledges that Executive’s employment with the
Company or any subsidiarity is terminable “at-will” by either Party with or
without cause and with or without notice.


6

--------------------------------------------------------------------------------

Exhibit 10.1


15.    Other Plans, Programs, Policies and Practices. If any provision of this
Agreement conflicts with any other plan, programs, policy, practice or other
document of the Company, then the provisions of this Agreement will control,
except as otherwise precluded by law. Executive shall not be eligible for any
benefits under any severance plan, program or arrangement of the Company or any
subsidiary.
     
16.    Entire Agreement; Amendment. This Agreement, including any exhibits or
appendices hereto, contains and comprises the entire understanding and agreement
between Executive and the Company and fully supersedes any and all prior
agreements or understandings between Executive and the Company with respect to
the subject matter contained herein. The Agreement may not be amended, modified,
suspended or terminated without the written consent of the Company and
Executive, provided, however, that the Board of Directors may only unilaterally
amend or modify this Agreement to comply with applicable law or regulations.


17.    Tax Withholding. Any compensation paid or provided to Executive under
this Agreement shall be subject to any applicable federal, state or local income
and employment tax withholding requirements.


18.    Notices. All notices and other communications hereunder shall be in
writing and shall be given by personal delivery to the other Party or Parties or
by registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
 
 
 
 
 
If to Executive:
 
At the most recent address on file with the Company.
 
 
If to the Company:
 
    Swift Transportation Company
    2200 S. 75th Ave.
    Phoenix, AZ 85043 
 
 
    Attention to both:
 
Chair of the Board of Directors
Vice President of Human Resources



19.    Assignment. The Company may assign its rights under this Agreement to any
successor in interest, whether by merger, consolidation, sale of assets, or
otherwise. This Agreement shall be binding whether it is between the Company and
Executive or between any successor or assignee of the Company or affiliate
thereof and Executive. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive; provided, however,
that if Executive shall die, all amounts then payable to Executive under this
Agreement shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee or other designee or, if there be no such devisee,
legatee or designee, to Executive’s estate.


20.    Section 409A Compliance.


(a)    This Agreement is intended to comply with Code Section 409A and any
corresponding regulations and guidance promulgated thereunder (“Section 409A”),
or an exemption thereto, and payments may only be made under this Agreement upon
an event and in a manner permitted by Section 409A, to the extent applicable.
Severance Benefits under the Agreement that would otherwise be subject to
Section 409A are intended to be exempt from Section 409A under the “short-term
deferral” exception, to the maximum extent applicable, and/or under the
“separation pay” exception, to the maximum extent applicable. Notwithstanding
anything in this Agreement to the contrary, if required by Section 409A, if
Executive is considered a “specified employee” for purposes of Section 409A and
if payment of any amounts


7

--------------------------------------------------------------------------------

Exhibit 10.1


under this Agreement is required to be delayed for a period of six months after
separation from service pursuant to Section 409A, payment of such amounts shall
be delayed as required by Section 409A, and the accumulated amounts shall be
paid in a lump sum payment within ten days after the end of the six-month
period. If Executive dies during the postponement period prior to the payment of
benefits, the amounts withheld on account of Section 409A shall be paid to the
personal representative of Executive’s estate within 60 days after the date of
Executive’s death.


(b)    All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Section 409A.
For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. In no event may Executive, directly or indirectly, designate the
calendar year of a payment. If any payment subject to Section 409A is contingent
on the delivery of a release by Executive and could occur in either of two
years, the payment will occur in the later year. All reimbursements and in-kind
benefits provided under the Agreement shall be made or provided in accordance
with the requirements of Section 409A, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in this Agreement, (ii) the amount of expenses eligible
for reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.


(c)    Nothing in this Agreement shall be construed as a guarantee of any
particular tax treatment to Executive.  Executive shall be solely responsible
for the tax consequences with respect to all amounts payable under this
Agreement, and in no event shall the Company have any responsibility or
liability if this Agreement does not meet any applicable requirements of Section
409A.


21.    Counterparts. This Agreement may be executed in one or more counterparts,
which together shall constitute a valid and binding agreement.
 
IN WITNESS WHEREOF, Executive and the Company, by its duly authorized
representative, have executed this Agreement on the dates stated below,
effective as of the date first set forth above.
 


EXECUTIVE
 
SWIFT TRANSPORTATION COMPANY
 
 
 
 
BY:
 
[Insert Name]
 
Name:
Title:
 
 
 
 
 
 
Date
 
Date





8

--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT A
PROTECTIVE COVENANT AGREEMENT
This PROTECTIVE COVENANT AGREEMENT (“Agreement”) dated as of October ___, 2016,
(the “Effective Date”) is between Swift Transportation Company, including
affiliates, subsidiaries and parent companies (collectively, “the Company”), and
[Insert Name] (the “Executive”) (collectively, the “Parties”).
RECITALS
WHEREAS, Executive is employed by the Company in a position of trust;
WHEREAS, the Company is in the business of providing comprehensive
transportation solutions which are national and international in nature;
WHEREAS, an essential element of the Company’s business is the strategic
planning for the development of the Company’s transportation, logistics,
leasing, convention, intermodal, refrigerated, and heavy haul services;
WHEREAS, another essential element is the Company’s development and maintenance
of personal contacts and relationships with clients in that the Company invests
considerable time and money necessary for relationships with its clients and
that the Company pays Executive’s salary and reimburses Executive for business
expenses such as client development;
WHEREAS, as a result of Executive’s employment with the Company, Executive has
received confidential and trade secret information regarding the Company’s
business; and
WHEREAS, in consideration for the payments provided for in the Executive
Severance Protection Agreement provided to Executive, Executive agrees to the
following post-employment restrictions in order to protect the Company’s
Confidential Information and Trade Secrets:
1.Confidential Information and Trade Secrets. Executive understands that during
the course of Executive’s employment with the Company, Executive had access to
the Company’s Confidential Information and Trade Secrets. Executive further
understands that Executive may have also generated Confidential Information
and/or Trade Secrets as part of Executive’s job.
a.Confidential Information. The term “Confidential Information” means
information about the Company as well as the Company’s directors, officers,
stockholders, employees, actual or potential customers, distributors, sales
representatives, actual or potential suppliers, actual or potential business
partners, agents, consultants, attorneys and/or auditors which is generally
substantially inaccessible outside the Company and not known to the public and
which Executive received as a result of his or her employment with the Company.
By way of illustration, and not limitation, Confidential Information includes:
(i) ideas, processes, formulas, source and object code, data, programs,
improvements, discoveries, developments, designs and techniques and other
proprietary technology; (ii) information regarding research development, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, prices and costs, margins, discounts, credit terms,
pricing and billing policies, quoting procedures, methods of obtaining business,
forecasts, future plans and potential strategies, financial projections and
business strategies, operational plans, financing and capital-raising plans,
activities and agreements, internal services and operational manuals, methods of




--------------------------------------------------------------------------------

Exhibit 10.1


conducting Company business, suppliers and supplier information, and purchasing;
(iii) information regarding customers and potential customers of the Company,
including customer lists, names, representatives, their needs or desires with
respect to the types of products or services offered by the Company, proposals,
bids, contracts and their contents and parties, the type and quantity of
products and services provided or sought to be provided to customers and
potential customers of the Company and other non-public information relating to
customers and potential customers; (iv) information regarding any of the
Company’s business partners and their services, including names,
representatives, proposals, bids, contracts and their contents and parties, the
type and quantity of products and services received by the Company, and other
non-public information relating to business partners; (v) information regarding
personnel, employee lists, compensation, and employee skills; and (vi) any other
non-public information that a competitor of the Company could use to the
competitive detriment or disadvantage of the Company.
b.Trade Secrets. The term “Trade Secret” means Confidential Information that
meets the additional requirements of the Uniform Trade Secrets Act or similar
state law. As defined more specifically by such laws, Trade Secret information
is that which derives independent economic value, actual or potential, from not
being generally known to the public or to other persons who can obtain economic
value from its disclosure and use, and which is the subject of reasonable
efforts to maintain its secrecy.


2.Confidentiality Obligations. Executive agrees that, except as provided herein,
during Executive’s employment with the Company and at all times thereafter,
Executive will not directly or indirectly divulge, disseminate, disclose or make
use of any Confidential Information or Trade Secrets (so long as such
information remains a Trade Secret or remains confidential) without prior
written consent of the Company. Executive further agrees that if Executive is
questioned about information subject to this Agreement by anyone not authorized
to receive such information, Executive will promptly notify the Company. This
Agreement does not limit the remedies available under common or statutory law.
Nothing in this Agreement shall be construed to limit any disclosure pursuant
applicable federal, state, or local law or regulation or in response to a valid
subpoena or order issued by a court, tribunal, or governmental agency of
competent jurisdiction. Before making any such disclosure, however, Executive
shall provide the Company with (i) prompt written notice of such disclosure
obligation, subpoena, or order in order to allow the Company to seek a
protective order or other remedy and (ii) reasonable assistance in opposing such
disclosure or seeking a protective order or other limitations on disclosure.


3.Notice of Immunity. Company employees, contractors, and consultants may
disclose Trade Secrets in confidence, either directly or indirectly, to a
Federal, State, or local government official, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law, or in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Additionally, Company employees, contractors, and
consultants who file retaliation lawsuits for reporting a suspected violation of
law may disclose related Trade Secrets to their attorney and use them in related
court proceedings, as long as the individual files documents containing the
Trade Secret under seal and does not otherwise disclose the Trade Secret except
pursuant to court order.


4.Restrictive Covenants. During the course of Executive’s employment with the
Company, Executive has been given Confidential Information and Trade Secrets for
the purpose of furthering the Company’s business. The Company and Executive
acknowledge that the Company has spent considerable amounts of time, effort, and
resources in providing Executive with, and that Executive has participated in
the development of, Confidential Information and Trade Secrets relating to the
Company’s business. Executive acknowledges and agrees that the Company has a
right to and does regard all such information as proprietary, and a trade secret
or confidential, and has a right to protect it from disclosure.




--------------------------------------------------------------------------------

Exhibit 10.1


Executive also acknowledges that an unauthorized disclosure or use of
Confidential Information exposes the Company or its Affiliates to critical
risks, such as substantial disadvantages with other competitors and significant
damages. To protect the Company from Executive’s use, disclosure or exploitation
of Confidential Information and Trade Secrets, Executive agrees to not do any of
the following without the Company’s prior express written consent (which may be
withheld in the Company’s sole discretion):


a.Non-Competition. During the time Executive is employed by the Company, and for
the Time Period after such employment ends for any reason, Executive will not,
directly or indirectly, operate, join, control, advise, consult to, work for, or
participate in any business entity that engages in competition with the Company
in any geographic area where the Company does business.


b.Non-Solicitation of Employees. During the time Executive is employed by the
Company, and for the Time Period after such employment ends for any reason,
Executive will not, directly or indirectly, solicit, induce, encourage, hire, or
participate in soliciting, inducing, encouraging or hiring, any current employee
of the Company whom Executive personally worked with, supervised, or about whom
Executive obtained Confidential Information to terminate his or her relationship
with the Company.


c.Non-Solicitation of Customers. During the time Executive is employed by the
Company, and for the Time Period after such employment ends for any reason,
Executive will not, directly or indirectly, solicit, induce, encourage, or
participate in soliciting, inducing, or encouraging any current customer of the
Company with whom Executive had direct or indirect contact or whose identity
Executive learned as a result of Executive’s employment with the Company, to
terminate, diminish, or materially alter in any manner its relationship with the
Company or cause harm to the Company or its business.


d.Time Period. The time period for the above-referenced restrictions shall be
for the twelve month period after the date Executive’s employment with the
Company terminates. The effective time period of restrictions set forth herein
shall be tolled during any period of time a legal proceeding brought by Company
against the Executive to enforce this Agreement is pending or during any period
of time in which the Executive is in violation of this Agreement.


e.Reasonableness. As a result of Executive’s employment with the Company and the
Executive Severance Protection Agreement, Executive agrees that this Agreement
does not prevent Executive from earning a living or pursuing a career. Executive
agrees that the restrictions contained in this Agreement are reasonable, proper,
and necessitated by the Company’s legitimate business interests.


f.Blue Pencil. In the event that a court of competent jurisdiction finds this
Agreement, or any of its provisions, to be ambiguous, unenforceable, or invalid,
Executive and the Company agree that the court may eliminate or strike
grammatically severable provisions while keeping in place other provisions as
necessary to effect the intentions and expectations of the parties to provide
the maximum reasonable protection of the Company’s legitimate business
interests, and such action shall not affect the remaining provisions of this
Agreement.


5.Return of Property and Records. Executive agrees that Executive will not
remove any Company property from the Company’s premises, except when authorized
by the Company. Executive agrees to return all the Company’s property within
five (5) business days following termination of employment with the Company for
any reason. Such property includes, but is not limited to, any Confidential
Information or Trade Secrets, any materials contained therein or derived
thereof, the original




--------------------------------------------------------------------------------

Exhibit 10.1


and any copy (regardless of the manner in which it is recorded) of all
information provided by the Company to Executive or which Executive has
developed or collected in the scope of Executive’s employment, as well as all
Company-issued equipment, supplies, accessories, vehicles, keys, instruments,
tools, devices, computers, cell phones, materials, documents, plans, records,
notebooks, drawings, or papers.


6.Remedies. Executive agrees that it may be impossible to assess the damages
caused by Executive’s violation of this Agreement or any of its terms. Executive
agrees that any threatened or actual violation of this Agreement or any of its
terms will constitute immediate and irreparable injury to the Company and the
Company shall have the right to enforce this Agreement and any of its provisions
by injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach or threatened breach of a material provision hereof. Executive agrees
that if the Company is successful in whole or in part in any legal or equitable
action against Executive under this Agreement, the Company shall be entitled to
payment of all costs, including reasonable attorney’s fees.


7.Governing Law. This Agreement shall be subject to and construed in accordance
with the laws of the State of Arizona. The Parties agree that any action to
enforce this Agreement or challenging the enforceability of this Agreement must
be commenced and litigated exclusively in the appropriate state or federal court
located in Phoenix, Arizona, and the Parties agree and consent to the personal
jurisdiction of the federal and state courts of Arizona with respect to any such
action.


8.Successors and Assigns. The Company may assign its rights under this Agreement
to any successor in interest, whether by merger, consolidation, sale of assets,
or otherwise. This Agreement shall be binding whether it is between the Company
and Executive or between any successor or assignee of the Company or affiliate
thereof and Executive. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive.


9.Survival. The provisions of this Agreement shall survive the termination of
Executive’s employment, regardless of the reason, and the assignment of this
Agreement by the Company to any successor in interest or other assignee.


10.Waiver. Any waiver, or failure to seek enforcement or remedy for any breach
or suspected breach, of any provision of this Agreement by the Company or
Executive in any instance shall not be deemed a waiver of such provision in the
future.


11.Advice of Counsel. EXECUTIVE ACKNOWLEDGES THAT, IN EXECUTING THIS AGREEMENT,
EXECUTIVE HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL
COUNSEL, AND TO MAKE MUTUALLY ACCEPTABLE CHANGES TO THIS AGREEMENT, AND
EXECUTIVE HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION HEREOF.






--------------------------------------------------------------------------------

Exhibit 10.1


I HAVE READ THIS PROTECTIVE COVENANT AGREEMENT CAREFULLY AND UNDERSTAND ITS
TERMS.
Name of Executive: [Insert Name]
ACCEPTED AND AGREED TO:
By:    _____________________________
Title:    _____________________________






--------------------------------------------------------------------------------


Exhibit 10.1


ANNEX A


FORM OF GENERAL RELEASE AND WAIVER


This General Release and Waiver (“Agreement”) is made and entered into
voluntarily by and between [Insert Name] (“Employee”) and Swift Transportation
Co. of Arizona, LLC (“Company”) (collectively referred to as the “Parties).


RECITALS
A.Employee’s employment with the Company terminated effective [date]; and


B.Pursuant to the Parties’ Executive Severance Protection Agreement executed on
October __, 2016 (the “Executive Severance Agreement”), the Parties have
mutually agreed to enter into an agreement to provide for the amicable
separation of Employee’s employment with the Company on the terms hereinafter
provided.


AGREEMENT
NOW, THEREFORE, in consideration of the promises and covenants contained in this
Agreement and in the Executive Severance Agreement, the adequacy and receipt of
which are hereby acknowledged by both Parties, the Parties agree as follows:


1.    EMPLOYEE’S RELEASE OF CLAIMS. Employee, for himself/herself, his/her
heirs, representatives, agents, attorneys, successors, and assigns, hereby
releases, acquits and forever discharges the Company, together with its current
and former directors, officers, representatives, agents, servants, employees,
attorneys, subsidiaries, departments, units, parent corporations, sister
corporations, joint ventures, and related entities, as well as its predecessors,
successors and assigns (collectively, the “Released Parties”), of and from any
and all actions, claims, damages, expenses or costs of whatever nature arising
out of his/her employment and termination of employment with the Company,
whether known or not by the Parties at the time of execution of this Agreement.
This release does not release any claims that the Employee cannot lawfully
release.


Employee’s full waiver of claims includes, but is not limited to, claims that
arise under any of the following: Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, 42 U.S.C. § 1981, the Americans with Disabilities Act
and the Americans with Disabilities Act Amendments Act, the Age Discrimination
in Employment Act of 1967 as amended (“ADEA”), the Older Workers Benefit
Protection Act (“OWBPA”), the Worker Adjustment and Retraining Notification Act,
the Employee Retirement Income Security Act, the Family and Medical Leave Act,
the Arizona Wage Act, Arizona Employment Protection Act, the Arizona Civil
Rights Act, the United States Constitution, and all applicable federal and state
constitutional, discrimination, wage and other laws, and any and all actions for
breach of contract, express or implied, breach of the covenant of good faith and
fair dealing, express or implied, wrongful termination in violation of public
policy, all other claims for wrongful termination and constructive discharge,
and all other tort claims, including, but not limited to, intentional or
negligent infliction of emotional




--------------------------------------------------------------------------------

Exhibit 10.1


distress, invasion of privacy, negligence, negligent investigation, negligent
hiring or retention, defamation, intentional or negligent misrepresentation,
fraud, and any and all other claims arising under laws and regulations relating
to employment termination, employment discrimination or retaliation, wages,
hours, benefits, compensation, and any and all claims for attorneys’ fees and
costs.


Employee further covenants and agrees never to commence any legal proceeding in
any way pertaining to or arising out of his/her employment by and with the
Company, or the termination of his/her employment. Nothing contained herein will
be construed as preventing Employee and/or Swift from providing information to
or making a claim with any governmental agency (e.g., Equal Employment
Opportunity Commission, a state civil or human rights agency or commission
and/or or other federal or state regulatory or law enforcement agency), to the
extent permitted or required by law. This Agreement will, however, constitute an
absolute bar to Employee’s recovery of any damages or additional compensation
from Swift arising out of or in connection with any such claim. Employee will
not be entitled to recover and agrees to waive any monetary benefits or recovery
against Swift in connection with any such claim, charge or proceeding without
regard to who has brought such complaint or charge. Employee further agrees that
if any agency or court assumes jurisdiction over any claim against Employee or
on behalf of or otherwise for the benefit of Employee, Employee will direct that
agency or court to withdraw from or dismiss with prejudice the claim. Employee
agrees that this Agreement may be pleaded as a complete bar to any action or
suit before any administrative body or court with respect to any complaint,
charge, or claim arising under any federal, state, local or other law relating
to any possible claim that existed or may have existed as a result of Employee’s
employment or termination of employment against the Company.


2.    CONSIDERATION. This Agreement is entered into in consideration for the
promises and undertakings set forth herein and in the Executive Severance
Protection Agreement, including, without limitation, the Severance Benefit
provided for in Paragraph 4(a) of the Executive Severance Protection Agreement.
Employee further agrees that the payments and benefits provided in Paragraph
4(a) of the Executive Severance Protection Agreement constitute special
consideration in exchange for the promises herein and that the Company is not
otherwise obligated to make any such payments.


3.    TAXABILITY. It is expressly agreed and understood that the Parties have
not relied upon any advice, representations or warranties from the other Party
and/or their attorneys whatsoever as to the tax consequences of this Agreement.
Employee is solely responsible for any and all tax consequences of this
Agreement.
4.    NO ADMISSION OF LIABILITY. By entering into this Agreement, Company does
not admit to any liability or wrongdoing whatsoever to Employee or with respect
to any claims heretofore or hereinafter asserted by Employee and Company
expressly denies any and all such liability and wrongdoing. In addition, Company
and Employee acknowledge and agree that this Agreement may not be used as
evidence to prove any alleged wrong, other than a failure to comply with the
terms of this Agreement, in any action or proceeding initiated by Employee or
any other individual or entity against Company. The Parties agree that this
Agreement may be used as evidence in any action to enforce the terms of this
Agreement.




--------------------------------------------------------------------------------

Exhibit 10.1


5.    APPLICATION FOR EMPLOYMENT. Employee agrees that the Company is entitled
to reject without cause any application for employment with the Company made by
Employee.
6.    SEVERABILITY. If any provision(s) of this Agreement shall be found
invalid, illegal, or unenforceable, in whole or in part, then such provision(s)
shall be modified or restricted so as to effectuate as nearly as possible in a
valid and enforceable way the provisions hereof, or shall be deemed excised from
this Agreement, as the case may require, and this Agreement shall be construed
and enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated herein as so modified or restricted or as if such
provision(s) had not been originally incorporated herein, as the case may be.


7.     GOVERNING LAW. This Agreement shall be subject to, and construed in
accordance with, the laws of the State of Arizona. The Parties agree that any
action to enforce this Agreement or challenge the enforceability of this
Agreement must be commenced and litigated exclusively in the appropriate state
or federal court located in Phoenix, Arizona and the Parties agree and consent
to the personal jurisdiction of the federal and state courts of Arizona with
respect to any such action.


8.    PLAIN MEANING. This Agreement shall be interpreted in accordance with the
plain meaning of its terms and not strictly for or against any of the Parties
hereto.


9.    NO ASSIGNMENT. This Agreement shall be binding upon the Parties hereto and
upon their heirs, administrators, executors, successors, and assigns, and shall
inure to the benefit of said Parties and each of them and to their heirs,
administrators, executors, successors, and assigns. Employee expressly warrants
that she has not transferred to any person or entity any rights, causes of
action, or claims released in this Agreement.
10.    ASSISTANCE WITH LITIGATION. If Employee has now or is alleged to have
knowledge of matters which are the subject of any pending, threatened or future
litigation against the Company, or other legal or administrative matter
involving the Company, Employee will make himself/herself available to testify
if and as necessary in any court or administrative proceeding. Employee will
also make himself/herself available at a time mutually convenient to him/her and
the attorneys representing the Company in connection with any such litigation
for such purposes as they may deem necessary, including but not limited to, the
review of documents, discussion of the case and preparation for trial. This
Agreement is not intended to and shall not be construed so as to in any way
limit or affect the testimony which Employee gives in any such litigation; it is
understood and agreed that Employee will at all times testify fully, truthfully
and accurately, whether in deposition, trial or otherwise.


11.    OTHER INSTRUMENTS. The Parties expressly agree to execute any further or
additional instruments as may reasonably be required and to perform any other
acts necessary to effectuate and carry out the purposes of this Agreement.






--------------------------------------------------------------------------------

Exhibit 10.1


12.    COUNTERPARTS. The Parties may execute this Agreement in counterparts,
each of which shall constitute an original, but all of which together shall
constitute one and the same instrument.
13.    WAIVER OF AGE DISCRIMINATION CLAIMS AND TIME PERIOD TO REVOKE THE
AGREEMENT. Employee acknowledges and understands that the release of claims
under the ADEA is subject to special waiver protections under 29 U.S.C. §
626(f). In accordance with that section, Employee specifically agrees that
he/she is knowingly and voluntarily releasing and waiving any rights or claims
of discrimination under the ADEA. In particular, he/she acknowledges that he/she
understands the following:


(a)    He/She is not waiving rights or claims for age discrimination under the
ADEA that may arise after the date he/she signs this Agreement;


(b)    He/She is waiving rights or claims for age discrimination under the ADEA
in exchange for the consideration set forth in Paragraph 2 of this Agreement,
which is in addition to anything of value to which he/she is already entitled;


(c)    He/She was advised and hereby is advised in writing to consider the terms
of this Agreement and consult with an attorney of his/her choice prior to
executing this Agreement;


(d)    He/She has been given at least twenty one (21) days within which to
consider this Agreement. If Employee returns the signed Agreement prior to the
expiration of the twenty one (21) day period, Employee acknowledges that he/she
is knowingly and voluntarily waiving any right he/she may have to review the
Agreement for longer;


(e)    He/She understands that for a period of seven (7) days after his/her
execution of this Agreement, he/she may revoke this Agreement after execution by
notifying Company in writing. Such writing must be received by Company no later
than 11:59 p.m. on the seventh (7th) day after his/her execution of this
Agreement at the following address: Deborah Owens, Swift Transportation Co. of
Arizona, LLC, 2200 South 75th Avenue, Phoenix, Arizona 85043; and


(f)    He/She understands that this Agreement will not become effective or
enforceable unless and until he/she has not revoked it and the applicable
revocation period set forth above has expired.


14.    BREACH OR VIOLATION OF AGREEMENT. It is further understood and agreed
that if, at any time, a violation of any term of this Agreement is asserted by
any Party to this Agreement, that Party shall have the right to seek performance
of that term and/or any other necessary and proper relief, including but not
limited to damages, and the prevailing party shall be entitled to recover its
reasonable costs and attorneys’ fees.






--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, the undersigned have executed this Agreement on the dates
shown below.


 
 
 
EMPLOYEE
Dated:
 
 
By
 
 
 
 
 
Insert Name
 
 
 
 
 
 
 
 
SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
Dated:
 
 
By
 
 
 
 
Its
 

























26210647.4




